In an action pursuant to CPLR 3213 to recover the balance due on a promissory note, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCabe, J.), dated September 18, 1989, which denied its motion for summary judgment in lieu of complaint.
Ordered that the order is affirmed, with costs.
We agree with the plaintiff that the promissory note sued on was an instrument for the payment of money only, within the meaning of CPLR 3213 (see, Gittleson v Dempster, 148 AD2d 578, 579; Seaman-Andwall Corp. v Wright Mach. Corp., 31 AD2d 136, 137, affd 29 NY2d 617). Nevertheless, the Supreme Court properly determined that the defendants’ fraudulent inducement claim does raise a triable issue of fact precluding summary judgment relief (see, Millerton Agway Coop. v Briarcliff Farms, 17 NY2d 57; GTE Automatic Elec. v Martin’s Inc., 127 AD2d 545, 546; cf., Citibank v Plapinger, 66 NY2d 90). Kooper, J. P., Lawrence, Harwood and Miller, JJ., concur.